Citation Nr: 1416599	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond July 30, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to October 1986.  The appellant is his surviving child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Muskogee, Oklahoma in March 2011.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  These systems have been reviewed in conjunction with the below decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was rated as permanently and totally disabled due to service-connected disabilities since March 28, 1996.  

2.  The Veteran was notified of VA's decision to find him permanently and totally disabled in a letter dated June 19, 2001.  

3.  The appellant was between the ages of 18 and 26 at the time of the Veteran's award of service-connected permanent and total disability.  

4.  The appellant's claim that circumstances beyond his control prevented him from beginning a pursuit of education cannot, as a matter of law, result in an extension of his delimiting date.  

5.  Once the appellant began to pursue an education in 2008, there were no circumstances beyond his control which required him to suspend pursuit of his education.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond July 30, 2009, for DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38U.S.C.A. §§ 3501, 3512, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.3021, 21.3040, 21.3041, 21.3043 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VA has duties to notify and assist claimants in substantiating their claims for DEA benefits as well.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 21.1031, 21.1032, 21.3030.  
	
Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In connection with the claim on appeal, the appellant was notified in a July 2009 letter of the reasons for the denial of the claim and what evidence was needed to substantiate his claim.  He has since been afforded the opportunity to present evidence and argument with respect to the claim, to include a Board hearing in March 2011.  A letter was also provided to the appellant in May 2013 (pursuant to the Board's April 2013 remand) explaining to him his options for the beginning date of his DEA benefits.  The Veteran subsequently responded to this letter, indicating that he preferred the beginning date of June 19, 2001 - the date of VA's letter informing the Veteran that he was permanently and totally disabled.  The claim was subsequently readjudicated.  

In an Appellant's Post-Remand Brief dated April 2014, the appellant's representative argues that the AOJ's June 2013 supplemental statement of the case (SSOC) does not comply with the Board's "October" 2013 remand directives, and fails to properly advise the appellant of the applicable laws and regulations.  The Board first observes that the Board remanded his case in April 2013, and not October 2013.  Thus, the argument that the AOJ did not readjudicate the claim after the Board's remand is factually incorrect.  As to the second argument, a January 2014 SSOC advises the appellant of the provisions of 38 C.F.R. § 21.3041, which defines periods of eligibility for a child including paragraph (g) which pertains to extensions to ending dates.  The AOJ did not specifically refer to 38 C.F.R. § 21.3043, defining the criteria for suspending a program of studies, but the appellant has provided testimony regarding circumstances beyond his control which could satisfy the provisions of 38 C.F.R. § 21.3043 if he is deemed to have suspended a pursuit of a program.  As addressed below, the Board agrees with the AOJ that, as a matter of law, the extension of delimiting dates pursuant to 38 C.F.R. § 21.3041 and 38 C.F.R. § 21.3043 only apply to claimants who have begun and interrupted a pursuit of education rather than, as here, it is alleged that such circumstances prevented this claimant from beginning a pursuit of education.  Thus, any technical deficiency in notice to the appellant is harmless error.

In response to the Board's remand, the AOJ has sent the appellant an election letter in May 2013 (as it had not been previously provided), reviewed the appellant's Board hearing transcript, and readjudicated the claim.  Thus, the Board finds substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance, rather than strict compliance, with the Board's remand directives is required). 

Additionally, the appellant was afforded a hearing in March 2011.  At that hearing, the undersigned identified the issue on appeal.  After testimony was elicited from the appellant's representative, the undersigned queried the appellant as to whether there was any additional evidence to submit in support of his claim.  In particular, the undersigned requested the appellant and his representative to compare records in their possession to those associated with the claims folder.  The appellant's representative provided a thorough and directed presentation regarding the theories on appeal, and no further questioning was deemed necessary.  On this facts of this particular case, the undersigned finds compliance with the hearing duties identified in 38 C.F.R. § 3.103(c)(2) as delineated in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  Additionally, any hearing deficiencies were cured with further development directed by the Board in the April 2013 remand.

Under these circumstances, the Board finds that the notification requirements have been satisfied.  Adequate notice has been provided to the appellant and, as discussed below, the question on appeal eventually turns on a question of interpretation of law.  Thus, any additional efforts to correct a notice deficiency would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Analysis

The record reflects that the appellant is the Veteran's child, and that the Veteran was found to have total and permanent disability rating from a service-connected disability, effective March 28, 1996.  The Veteran was notified of VA's decision to find him permanently and totally disabled in 2001.  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO, and he has utilized some of these benefits.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).

The eligibility period for use of DEA benefits by a child generally runs from the child's 18th and 26th birthdays.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  Where the effective date of the veteran's permanent and total disability rating occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted, up to a period of 8 years.  38 C.F.R. § 21.3041(a)(2)(ii).  The beginning date of eligibility will be the effective date of the rating or the date of notification to the veteran from whom the child derives eligibility, whichever is more advantageous to the eligible child.  Id.  

The RO originally established May 16, 2009, as the delimiting date that was most advantageous for the appellant.  It is not entirely clear from the evidence of record how this date was chosen.  The record reflects that the appellant was born in September 1979, and according to a May 2013 letter to the appellant, the Veteran was awarded a permanent and total rating in a letter dated June 19, 2001.  Accordingly, the appellant was between the ages of 18 and 26 at the time of the award of a permanent and total rating.  The Veteran's delimiting date was subsequently changed to June 19, 2001, and then to July 30, 2009, to allow him to finish the current term.  

An extension may be granted beyond that 8 year period if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. § 21.3041(g)(1).  VA may consider the following circumstances as beyond the eligible person's control:

(a) While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies.  

(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program.  

(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program.  

(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family.  

(e) Active duty, including active duty for training in the Armed Forces.  

38 C.F.R. § 21.3043.  

In the present case, the appellant has argued that his delimiting date should be extended for a number of reasons.  He has asserted that, at the time of his father's disability in 2001, he was forced to provide an income for his family and could not pursue an education at this time.  He has also argued that a contested divorce in 2003, in which the appellant was awarded custody, prevented him from pursuing an education.  It was not until 2008 that he had the opportunity to go to school.  

The appellant also makes a legal argument that the delimiting dates of 38 C.F.R. § 21.3041 and 38 C.F.R. § 21.3043 apply to the situation where uncontrollable circumstances prevent a claimant from beginning a pursuit of education.  It is also argued that VA representatives led him to believe that he had more educational benefits than ultimately provided.

While the Board is sympathetic to the appellant's situation, the Board finds that an extension is not permissible in this case.  The regulatory language of 38 C.F.R. § 21.3043 provide for an extension of a delimiting date where there is a "SUSPENSION OF PROGRAM."  The term "suspend" is defined as "[t]o interrupt; to cause to cease for a time; to postpone; to stay, delay, or hinder; to discontinue temporarily, but with an expectation or purpose of resumption."  BLACK'S LAW DICTIONARY WITH PRONUNCIATION, 6TH Ed. 1446 (1990).  The language of 38 C.F.R. § 21.3043(a) speaks to a person "who suspends his program" taking into account "the date suspension began" and the "date the reason for suspension ceased to exist."  In the context of the entire regulatory scheme, the Board agrees with the AOJ that the proper interpretation requires that a claimant actually commence a pursuit of education prior to the provisions of 38 C.F.R. § 21.3043(a) becoming applicable.

Thus, in order for an extension to be in order, the appellant must establish that a program of education was suspended after having been commenced due to conditions beyond his or her control.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3041(e), 21.3043.  As previously noted, the appellant was not enrolled in any program of education under Chapter 35 prior to 2008.  Accordingly, since the appellant never suspended an approved program of education, the aforementioned regulation, 38 C.F.R. § 21.3043, is inapplicable.  

The appellant also argued in an August 2009 statement that he was not made aware of these benefits until 2008, and that is why he did not pursue training before the fall of 2008.  Unfortunately, lack of knowledge about benefits is not a basis for an extension.  See 38 C.F.R. §§ 21.3041, 21.3043.  See generally Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations).  

Finally, the Veteran's argument of "detrimental reliance" on VA representative assertions is an argument in equity.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In summary, the appellant had basic eligibility for Chapter 35 benefits until July 30, 2009.  After that time, he could only get an extension if a program of education had been commenced and was suspended for various reasons during his period of eligibility.  The appellant did not commence any program of education until 2008 - well after his reported hardships of divorce and family matters.  There is no evidence of record to suggest that the Veteran had to suspend his education as of 2008 due to one of the situations described at 38 C.F.R. § 21.3043.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  



ORDER

The claim of entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond July 30, 2009, is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


